DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Each of independent claims 1, 8, and 17 similarly recite a mental process of collecting information (claim 1 limitations “obtaining a first layer….””obtaining a second layer….”), analyzing said information (claim 1 limitations “….generated from aggregated pixel values from a plurality of images….” “….derived from the aggregated overhead view image of the geographical area”), and display certain results of the collection and analysis (claim 1 limitations - “causing the first layer of map data and the second layer of map data to be presented…..”). This judicial exception is not integrated into a practical application because the steps of “obtaining” and “presented to a user” said layers of map data do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because each of said claimed limitations are drawn to the mental process of collection information, analyzing information, and the display of said information. An additional analysis and reasoning for the rejection or non-rejection of Claims 2-20 has been presented in the below discussion of said claims, the discussion being drawn to additional limitations not represented in the discussion of independent claim 1. For at least the above 
Dependent Claims 2-3 further requires “generating the aggregated overhead-view image….” using a “ground map” and “images”, which are an additional limitation that further requires computation of data not practically performed by a human mind. 
Dependent Claim 4 further requires “wherein curation of the label data….” claim limitations drawn towards the curation of the label data, but do no further present limitations to the step of curation beyond a step of the judicial exception a “mental process” because the steps of “verifying”, “editing”….. and so on can be practically be performed in the human mind.
Dependent Claim 5 contains additional limitations drawn towards “the selected layer of the map data is generated by automatically extracting label data from the aggregated overhead-view of the geographical area, wherein the label data comprises semantic map data” that defines how the mental process of obtaining data to be analyzed is performed. However, these steps fall under a mental process because the obtaining of said data can be practically performed in the human mind.
Dependent Claim 6 contains additional limitations drawn towards how the obtained data was generated, but said limitations are drawn to how the obtained data is generated, wherein said steps of generation cannot be performed in the human mind.
Dependent Claim 7 contains additional limitations drawn towards defining what the “label data” is and does not introduce additional limitations outside of the steps of obtaining, analyzing, and display of information as it is merely just further defining what the information pertains to.
Independent claim 8 is similarly rejected based on the discussion of claim 1, but further requires steps of “receiving user input comprising one or more….; and causing the label data to be adjusted in accordance with the user input” (falls under analysis of data) and “displaying the first 
Dependent Claim 9 contains additional limitations for “causing the label data to be adjusted…. one of (i) adjusting the label data locally…..or (ii) providing user input to…” which do not further require anything more than a mental step of analysis and the user obtained input to adjust the label data.
Dependent Claim 10 further requires an extra-solution activity of updating “the second layer map data” which is an extra-solution to the judicial exception or merely implementing an abstract idea on a computer such that the data generated by the analysis by the user is stored/updated on the computer system. Similarly, Dependent claim 11 falls under the judicial exception for the above reasoning of claim 10.
Dependent claim 12 further requires that “the one or more adjustments to the label data are based on one or more of:….” but does not further modify the steps of adjustment to those outside of the scope of a mental process utilizing a tool such a computing device to assist in the mental process of analyzing and adjusting the label data.
Dependent claim 13 further requires “the one or more adjustments of the label data comprise one or more of: visual manipulation…..”. Similar to the discussion of claim 12 the “visual manipulation” falls under a mental process utilizing a tool such as a computing device with a user interface. Hence dependent claim 13 falls under the judicial exception.
Dependent claims 14-16 further require steps such as “the map layer are stored…”, “causing a global map to be updated….”, and “displaying….”, which as discussed with respect to dependent claims 1 and 10-12 fall under the judicial exception of a mental process as the provide nothing significantly more than implementing the abstract idea on a computer (such as storing and updating of data) or the display of said data.
Independent claim 17 is similarly rejected as discussed with respect to the above discussed claims 1 and 8, but includes additional limitations of “at least one processor” “at least one non-transitory computer-readable medium” and “program instructions stored on the…”. These additional claim limitations are merely including instructions to implement an abstract idea on a computer to perform said abstract idea.
Dependent claims 18-20 are similarly rejected based on the discussion of independent claims 17 and dependent claims 9-11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch et al (“Sensor Adaptation for Improved Semantic Segmentation of Overhead Imagery”) in view of Gueguen et al (US 2017/0140205).

With respect to Claim 1: A method comprising: [Bosch (abstract, 1st para introduction page 648, figure 1) has disclosed a method of labeling overhead image data using at least a machine learning method. The method performed by an image processing pipeline using ResNet101 on a DeepLabv3 (first paragraph of section 3.1 of Bosch).]
obtaining a first layer of map data associated with sensor data capturing a geographical area, [Overhead image data (abstract of Bosch) of a geographic area (Fig 1 and 2 of Bosch).]
the first layer of map data comprising an aggregated overhead-view image of the geographical area, wherein the aggregated overhead-view image is generated from aggregated pixel values from a plurality of images associated with the geographical area; [The use of GAN (Bosh final paragraph RHC page 648 through 1st paragraph LHC page 649 and Figure 2) to aggregate source SensorA image data to produce target source images “SensorB” (see Figure 2 of Bosch).]
obtaining a second layer of map data, [Bosch (Fig 1 and 2, page 649 LHC para 1-6) has disclosed generating a set of annotations/labels for segmented portions of the geographical area corresponding to the sensor image data of the first layer using a learning method.]
the second layer of map data comprising label data for the geographical area derived from the aggregated overhead-view image of the geographical area; and [The resulting labeling of the segmented regions of the first layer of image data (Fig 5-6 of Bosch), wherein at least the second layer comprises road, building, vehicle, and other type labeling/annotations.]
[Bosch has disclosed an automated machine learning method for aggregating sensor image data to produce a first layer of image data to be input to a machine learning process for segmenting the image data into regions to be labeled/annotated. Bosch has not further disclosed outputting the image data “first layer” and annotation/label data “second layer” in the manner required by the following claim limitations requiring “causing the first layer of map data and the second layer of map data to be presented to a user for curation of the label data”.]
causing the first layer of map data and the second layer of map data to be presented to a user for curation of the label data. [Gueguen (abstract, para 0071) has disclosed a method of receiving segmented and labeled overhead image data (Fig 12) and the selection and adjustment of visual word labeling of corresponding selected segments of the received overhead image data.]
[Gueguen and Bosch are analogous art of segmenting and labeling overhead image data, wherein said labels and overhead image data correspond to each of a layer of data.  It would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to modify the output of segmented and labeled image data of the process of Bosch by post-processing the data using a user’s input to further identify and apply labels to corresponding segments of the overhead image data (para 0071-0072 of Gueguen). The motivation for combining would have been to further improve the labeling by refinement by a user as disclosed by the process of Gueguen.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Gueguen with Bosch to achieve the limitations of the presented claim.]

With respect to Claim 4: The method as recited in Claim 1, wherein
curation of the label data comprises one or more of:
verifying the label data, editing the label data, adding new label data to the label data, or removing incorrect or irrelevant label data from the label data based on the correspondence of the aggregated overhead-view image to the label data. [Gueguen (para 0012 and 0071) the user interaction with the displayed segmented data to generate additional label data “visual words”.]

With respect to Claim 5: The method as recited in Claim 1, wherein
the second layer of the map data is generated by automatically extracting label data from the aggregated overhead-view image of the geographical area, wherein the label data comprises semantic map data. [As per the process of Bosch the automated segmentation and labeling of the first layer image data (see Fig 1-3 and 5-7 of Bosch) based on a machine learning process has been disclosed. Said labels being at least the semantic labels corresponding to a road.]

With respect to Claim 6: The method as recited in Claim 1, wherein
the label data is automatically generated using one or more of:
machine learning models; classifiers; or Generative Adversarial Networks. [At least of one of a machine learning model or GAN as disclosed by the process of Bosch (abstract, final paragraph RHC page 648 through 1st paragraph page 649, and Fig 1-3). ]

With respect to Claim 8: A method comprising:
receiving labeled map data of a geographical area from a mapping system, the labeled map data including: [As per the discussion of claim 1 the generation and reception of said automated generated first and second layer data comprising overhead view image data that has been aggregated and corresponding labels of generated segments of said overhead view image data has been disclosed by Bosch in view of Gueguen.]
a first layer of map data comprising an aggregated overhead-view image of a geographical area, wherein the aggregated overhead-view image is generated from aggregated pixel values from a plurality of images of the geographical area; and [As per the discussion of claim 1 the generation and reception of said automated generated first and second layer data comprising overhead view image data that has been aggregated and corresponding labels of generated segments of said overhead view image data has been disclosed by Bosch in view of Gueguen.]
a second layer of map data comprising label data for the geographical area derived from the aggregated overhead-view image of the geographical area; [As per the discussion of claim 1 the generation and reception of said automated generated first and second layer data comprising overhead view image data that has been aggregated and corresponding labels of generated segments of said overhead view image data has been disclosed by Bosch in view of Gueguen.]
displaying the first layer of map data and the second layer of map data to a user; [Gueguen (para 0012 and 0071) discloses a user interface on a computing device for selecting segmented regions “connected components” for labeling with “visual words”. The user interface and selection of Gueguen inherently requiring the display of the information for the user to interact and select said corresponding data.]
receiving user input comprising one or more adjustments to the label data; and [Gueguen (para 0012 and 0071) discloses a user interface on a computing device for selecting segmented regions “connected components” for labeling with “visual words”.]
causing the label data to be adjusted in accordance with the user input. [Gueguen (para 0012 and 0071) discloses a user interface on a computing device for selecting segmented regions “connected components” for labeling with “visual words”.]

With respect to Claim 9: The method as recited in Claim 8, wherein
causing the label data to be adjusted in accordance with the user input comprises one of [Gueguen (para 0012 and 0071) discloses a user interface on a computing device for selecting segmented regions “connected components” for labeling with “visual words”.]
(i) adjusting the label data locally and then providing the adjusted label data to the mapping system or
(ii) providing the user input to the mapping system and thereby causing mapping system to adjust the label data. [Gueguen (para 0012 and 0071) discloses a user interface on a computing device for selecting segmented regions “connected components” for labeling with “visual words”.]

With respect to Claim 10: The method as recited in Claim 8, wherein
causing the label data to be adjusted in accordance with the user input comprises causing the second layer of map data to be updated. [Gueguen (para 0012 and 0071) discloses a user interface on a computing device for selecting segmented regions “connected components” for labeling with “visual words”. Inherent to the process of Bosch in view of Gueguen, wherein a change to the segmented region label is performed by the user (para 0071 of Gueguen) and said information is inherently updated to the user applied changes.]

With respect to Claim 11: The method as recited in Claim 8, further comprising:
updating the displayed second layer of the map in accordance with the user input. [Gueguen (para 0012 and 0071) discloses a user interface on a computing device for selecting segmented regions “connected components” for labeling with “visual words”. Inherent to the process of Bosch in view of Gueguen, wherein a change to the segmented region label is performed by the user (para 0071 of Gueguen) and said information is inherently updated to the user applied changes.]

With respect to Claim 12: The method as recited in Claim 8, wherein
the one or more adjustments to the label data are based on one or more of:
a set of guidelines; a set of instructions; one or more plug-ins for adjustment; or one or more tools for adjustment input. [Based at least on user selection using a user interface type tool as a tool for adjusting the labels of the second layer data (para 0012 and 0071 of Gueguen).]

With respect to claim 13: The method as recited in Claim 8, wherein
the one or more adjustments of the label data comprise one or more of:
visual manipulation; determining abnormalities; determining alignments/misalignments; inputting one or more annotations; selecting/de-selecting one or more of the label data; removing/re-embedding one or more of the label data; hiding/exposing one or more of the label data; or enlargement/diminution of one or more of the label data. [Based at least on user selection using a user interface type tool as a tool for adjusting the labels of the second layer data (para 0012 and 0071 of Gueguen). Hence Gueguen of Bosch in view of Gueguen, has disclosed at least the selecting and visual manipulation of the present claim limitations.]

With respect to Claim 14: The method as recited in Claim 8, wherein
the map layers are stored in one or more local system or a remote system. [Gueguen (item 116 of Figure 1), as per the combination of Bosch with Gueguen, the output and reception of the data (as disclosed by Gueguen) comprising first and second layer data (as disclosed by Bosch) to a system for user manipulation/curation of data (as disclosed by Gueguen) has been disclosed. Furthermore, said system for receiving and storing of data for manipulation has been disclosed by Gueguen (Fig 1 item 116).]

With respect to Claim 15: The method as recited in Claim 8, further comprising:
causing a global map to be updated in accordance with the user input. [Based at least on user selection using a user interface type tool as a tool for adjusting the labels of the second layer data (para 0012 and 0071 of Gueguen) that are a set of overhead view data of the earth’s surface (see Bosch Fig 1 and Gueguen (Fig 13-20).]

With respect to Claim 16: The method as recited in Claim 8, wherein
displaying the first layer of map data and the second layer of map data comprises
displaying the second layer of the map overlaid on the first layer of the map. [Fig 6 and 8 of Bosch.]

With respect to Claim 17: A computer system comprising: [Bosch, of Bosch in view of Gueguen, has disclosed a method and architecture for performing the automated segmentation and labeling of overhead view image data (abstract). Bosch has not further disclosed the details of the hardware implanting the disclosed method, hence has not further disclosed the following “at least one processor” “at least one transitory …medium” “program instructions………such that the computer system is….” as required by the following claim limitations.]
at least one processor; [Gueguen (para 0107-0108).]
at least one non-transitory computer-readable medium; [Gueguen (para 0107-0108).]
program instructions stored on the at least one non-transitory computer-readable medium that are executable by the at least one processor such that the computer system is capable of: [Gueguen (para 0107-0108).]
[Gueguen and Bosch are analogous art of segmenting and labeling overhead image data, wherein said labels and overhead image data correspond to each of a layer of data.  It would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to replace the non-detailed hardware of the system of Bosch with a known hardware implementation for performing steps of segmenting and labeling overhead view image data as disclosed by Gueguen to perform the reasonably expected result of performing the disclosed method of Bosch on a known set of hardware. The motivation for combining would have been to use a known set of processor and software of a computing device as disclosed by Gueguen that is capable of performing the disclosed method of Bosch to perform the reasonably expected result of labeling overhead view image data as required by the teachings of both references. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to further combine the above discussed additional teachings of Gueguen with Bosch to achieve the above discussed limitations of the presented claim.]
receiving labeled map data of a geographical area from a mapping system, the labeled map data including: [As per the discussion of claim 1 the generation and reception of said automated generated first and second layer data comprising overhead view image data that has been aggregated and corresponding labels of generated segments of said overhead view image data has been disclosed by Bosch in view of Gueguen.]
a first layer of map data comprising an aggregated overhead-view image of a geographical area, wherein the aggregated overhead-view image is generated from aggregated pixel values from a plurality of images of the geographical area; and [As per the discussion of claim 1 the generation and reception of said automated generated first and second layer data comprising overhead view image data that has been aggregated and corresponding labels of generated segments of said overhead view image data has been disclosed by Bosch in view of Gueguen.]
a second layer of map data comprising label data for the geographical area derived from the aggregated overhead-view image of the geographical area; [As per the discussion of claim 1 the generation and reception of said automated generated first and second layer data comprising overhead view image data that has been aggregated and corresponding labels of generated segments of said overhead view image data has been disclosed by Bosch in view of Gueguen.]
displaying the first layer of map data and the second layer of map data to a user; [Gueguen (para 0012 and 0071) discloses a user interface on a computing device for selecting segmented regions “connected components” for labeling with “visual words”. The user interface and selection of Gueguen inherently requiring the display of the information for the user to interact and select said corresponding data.]
receiving user input comprising one or more adjustments to the label data; and causing the label data to be adjusted in accordance with the user input. [Gueguen (para 0012 and 0071) discloses a user interface on a computing device for selecting segmented regions “connected components” for labeling with “visual words”.]

With respect to Claim 18: The computer system of claim 17, wherein
causing the label data to be adjusted in accordance with the user input comprises one of [Gueguen (para 0012 and 0071) discloses a user interface on a computing device for selecting segmented regions “connected components” for labeling with “visual words”.]
(i) adjusting the label data locally and then providing the adjusted label data to the mapping system or (ii) providing the user input to the mapping system and thereby causing mapping system to adjust the label data. [Gueguen (para 0012 and 0071) discloses a user interface on a computing device for selecting segmented regions “connected components” for labeling with “visual words”.]

With respect to Claim 19: The computer system of claim 17, further comprising program instructions that are executable by the at least one processor such that the computer system is capable of:
updating the displayed second layer of the map in accordance with the user input. [Gueguen (para 0012 and 0071) discloses a user interface on a computing device for selecting segmented regions “connected components” for labeling with “visual words”. Inherent to the process of Bosch in view of Gueguen, wherein a change to the segmented region label is performed by the user (para 0071 of Gueguen) and said information is inherently updated to the user applied changes.]

With respect to Claim 20: The computer system of claim 17, wherein
displaying the first layer of map data and the second layer of map data comprises
displaying the second layer of the map overlaid on the first layer of the map. [Fig 6 and 8 of Bosch.]
	
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch et al (“Sensor Adaptation for Improved Semantic Segmentation of Overhead Imagery”) and Gueguen et al (US 2017/0140205) as applied to claim 1, in view of the teachings of Jacobs et al (US 2020/0034664).

With respect to Claim 2: The method as recited in Claim 1, further comprising:
	[Bosch, of Bosch in view of Gueguen, has disclosed the aggregation of image data using a GAN network to generate target overhead image data. Bosch in view of Gueguen has not further disclosed the use of a “ground map” as further required by the following claim limitation “generating the aggregated overhead-view image of the geographical area using a ground map of the geographical area and a plurality of images of the geographical area”.]
generating the aggregated overhead-view image of the geographical area using a ground map of the geographical area and a plurality of images of the geographical area. [Jacobs (abstract, para 0012) has disclosed a network architecture for generating overhead view image data using a combination of a plurality of overhead image data in conjunction with ground level image data (“ground map” of the present claim limitations).]
[Jacobs and Bosch in view of Gueguen are analogous art of image data processing to generate overhead view image data that is used to generate a labeled set of overhead view image data.  It would have been obvious to one of ordinary skill in the art at the time of the invention to generate the target set of overhead sensor image data of Bosch and Gueguen by further including ground level “ground map” image data using the process of Jacobs to integrate said overhead and ground level image data, thus resulting in a set of overhead view image data for labeling as required by the teachings of both Jacobs and Bosch in view of Gueguen. The motivation for combining would have been to increase the accuracy of the pixel data set generated for labeling by including pixel image data that may not be visible in sets of image data corresponding to only overhead satellite type image data (Jacobs – para 0012). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Gueguen and Bosch with Jacobs to achieve the limitations of the present claim.]

With respect to Claim 3: The method as recited in Claim 2, wherein
generating the aggregated overhead-view image further comprises:
determining a color for each of the aggregated pixel values. [Bosch (Fig 7) the generated “target” image data that is an aggregation of the received sensor data by the GAN, said image data having colors (Fig 7).]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch et al (“Sensor Adaptation for Improved Semantic Segmentation of Overhead Imagery”) and Gueguen et al (US 2017/0140205) as applied to claim 1, in view of the teachings of Arikan et al (US 2013/0328924)

With respect to Claim 7: The method as recited in Claim 1, wherein 
the label data comprises one or more of: [The outline of at least labeled road regions have been disclosed, wherein the road label data can be seen in respective figure 6 on page 652 of Bosch. However, Bosch does not further disclose displaying lane boundaries on the map image data as required by the currently presented limitations provided below.]
lane boundaries; lane connectivity; speed limits; types of traffic elements; crosswalks; speed bumps; pedestrian paths or sidewalks; manhole covers; or curbs. [Arikan (Figure 1, 17, 19, 21, 23, and respective paragraphs 0183, 0187, 0194, 0198) has disclosed the labeling of lane markings “boundaries” on map image data and the display of said lane marking labels to a user (see Figure 1 for user interface and “finger” for manipulating said data using said user interface) for receiving depiction of said label data.]
[Arikan and Bosch in view of Gueguen are analogous art of displaying labeled map image data to a user, wherein said labeled map image data contains at least road information and is an overhead view. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the labeling and display of semantic labels disclosed by the teachings of Arikan in view of Gueguen to further include known object and label types such as lane boundaries as disclosed by the teachings of Arikan to perform the reasonably expected result of labeling map image data with known map image data label types such as those disclosed by Arikan. The motivation for combining would have been to at least try to include further known visual image label regions such as roads and their corresponding semantic labels such as shown to be displayed in an overhead map view of Arikan in a process for identifying and displaying regions of overhead view image data with known semantic label types as disclosed by Bosch in view of Gueguen to perform the reasonably expected result of displaying an overhead view image data having known types of semantic label data display thereon. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Arikan with Bosch in view of Gueguen to achieve the limitations of the present claim.]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abernathy (US 7298869) has disclosed a method of capturing and stitching a plurality of adjacent image data to create a mosaic image of the earth’s surface as captured from an aircraft or other such vehicle.
Ames et al (US 2008/0046172) has disclosed a method and system for broadcasting overlay image data including map image data with overlaid information (para 0030 and 0040).
Naito et al (US 2010/0045691) has disclosed a method of compositing layers of image data and graphical image data based on a user’s interaction with said image data (Fig 4 and 5, para 0085)
O’Beirne et al (US 2016/0356625) has disclosed a method of retrieving and display map raster image data such as tiles of satellite image data with overlay of additional label information retrieved for said corresponding satellite raster image tiles (para 0059 and 0064). Said display method including a user interaction to view different tile/region of corresponding overlay satellite and label data information.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        



/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666